Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Dennis Eugene Allen, Appellant                        Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-13-00173-CR        v.                          CR01912). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Dennis Eugene Allen, pay all costs of this appeal.




                                                      RENDERED J UNE 13, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk